PER CURIAM.
The defendant-appellee filed a Motion to Quash a search warrant and its supporting affidavit and to Suppress the Evidence obtained pursuant thereto. The Circuit Court heard testimony and argument of counsel and entered an order suppressing the evidence from whence the State took this Interlocutory Appeal, urging that the case is controlled by Carroll v. United States, 267 U.S. 132, 45 S.Ct. 280, 69 L.Ed. 543 (1925); Spinelli v. United States, 393 U.S. 410, 89 S.Ct. 584, 21 L.Ed.2d 637 (1969); and a decision of our sister court of the Third District, Fountain v. State, Fla.App. 3rd 1967, 199 So.2d 738. We have carefully examined the facts sub jud-ice and the holdings in those cases as well as our own recent opinion in Joyner v. State, Fla.App. 1st 1974, 303 So.2d 60, and find that those holdings are not dis-positive of the issues here involved.
The appellant having failed to demonstrate reversible error, this Interlocutory Appeal is
Dismissed.
RAWLS, C. J., and BOYER and Me-CORD, JJ., concur.